DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 1/31/2020.  These drawings are accepted.

Election/Restrictions
Claims 1-6 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7-9, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/23/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jun-Young Jeon on 5/20/2022.

The application has been amended as follows: 
Claim 1 should Read:
1) 	A biological material manufacturing device comprising:
a main body; and
a head unit that is rotatable on the main body,
wherein the main body comprises a main groove and a first container groove connected to the main groove, 
the head unit comprises a pillar provided in the main groove and a protruding part that protrudes from the pillar, 
a first container, in which a first solution is accommodated, is provided in the first container groove, 
the first solution is an acidic solution, and
the protruding part cuts or crushes the first container according to rotation of the head unit.

Claim 7 should Read:
7) 	A method for driving a biological material manufacturing device, comprising:
providing the biological material manufacturing device of claim 1; 
inserting a body tissue into [[a]]the main body;
dissolving the body tissue in [[a]]the first solution; and
neutralizing the first solution, 
wherein the dissolving of the body tissue in the first solution comprises:
disposing [[a]]the first container, in which the first solution is accommodated, in [[a]]the first container groove of the main body;
rotating [[a]]the head unit disposed on the main body; and
cutting or crushing the first container by [[a]]the protruding part of the head unit.

Reasons for Allowance
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is United States Application Publication No. 2012/0160714 which teaches a main body with a head unit with the main body having a main groove and a first container groove, United States Application Publication No. 2012/0316050 which teaches a main body with a head unit with the main body having a main groove and a first container groove and United States Application Publication No. 2019/0046972 which teaches a main body with a head unit with the main body having a main groove and a first container groove and a container in the first container groove. However, the prior art does not disclose, teach or suggest the claimed combination of a head unit which is rotatable on the main body with a pillar and a protruding part that protrudes from the pillar which cuts or crushes the first container on rotation of the head unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796